Citation Nr: 0916621	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to the Veteran's service-connected right 
knee disorder.

2.  Entitlement to service connection for numbness of the 
feet, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Private 
Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active duty from July 1967 to July 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
issued by the Department of Veterans Affairs (VA), St. 
Petersburg, Florida Regional Office (RO) which continued 
denial entitlement to service connection for a back 
disability, numbness of the feet, bilateral hearing loss, and 
a kidney disorder as no new and material evidence had been 
submitted to reopen the previously denied claims.  

In an August 2005 decision the Board reopened the back, feet, 
and bilateral hearing loss issues and remanded these issues 
for further development.  The Board found that there was no 
new and material evidence to reopen a claim for entitlement 
to service connection for a kidney disorder.  By rating 
decision dated in December 2005 the RO granted service 
connection for bilateral hearing loss and in a June 2006 
decision the Board denied service connection for a back 
disorder and numbness of the feet.  

The Veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2008 Order, the Court granted a Joint Motion 
for Remand, and remanded the matter to the Board for further 
development and re-adjudication.  In May 2008, the Board 
remanded the claim for further development, to include 
attempting to obtain alleged missing service treatment 
records.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Service treatment records show that the Veteran injured his 
right knee during service, but are negative for an injury to 
the back.  Significantly, the Veteran's May 1970 separation 
examination showed a normal spine and the Veteran denied 
"back trouble of any kind" in his Report of Medical 
History.  Also, a post-service VA examination in September 
1979 revealed a normal spine.  By rating decision dated in 
December 1979 the RO granted service connection for 
residuals, right medial meniscectomy with degenerative 
changes and assigned a 10 percent disability rating from 
April 30, 1979.  

By rating decision dated in August 1984 the RO denied service 
connection for a back disorder finding that the Veteran's 
back disorder was congenital and not incurred during service.  

In a November 1984 statement, the Veteran indicated that he 
developed his back disorder as a result of lifting with his 
back instead of his legs through his employment as a butcher.  
The Veteran indicated that he could not lift with his knees 
due to his service-connected right knee injury and instead 
lifted with his back which caused his current back disorder.  

In connection with the pending appeal, the Veteran was 
afforded a VA examination for his spine in October 2005.  At 
the time of the examination the Veteran reported that he 
injured his back in service.  The examiner noted that imaging 
studies demonstrated multiple annotations of degenerative 
changes within the lumbar spine.  The examiner noted the 
Veteran's history of a back injury in service but also noted 
that the Veteran's service treatment records were negative 
for an injury to the back in service.  Thus, the October 2005 
VA examiner indicated that he could not relate the Veteran's 
current low back disorder to his military service without 
resort to mere speculation.  

Unfortunately, the October 2005 VA examiner did not address 
whether the Veteran's current back disorder was related to a 
service-connected disability on a secondary basis.  


Given the Veteran's assertion that his back problems are the 
result of this service-connected knee disability, the Veteran 
should be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

With regard to the claimed foot disorder, the February 2008 
Joint Motion for Remand noted that there was evidence that 
the Veteran's claimed foot disorder was caused by his back 
disorder, and thus found the two conditions to be 
inextricably intertwined.  

Also, review of the record shows that notice sent in 
connection with the claims for entitlement to service 
connection for the issues on appeal is deficient.  An October 
2008 letter notified the Veteran of the requirements for 
obtaining service connection on a direct basis but did not 
address the requirements for obtaining service connection on 
a secondary basis.  Thus, the Veteran was never adequately 
informed of the requirements needed to substantiate the 
claims on appeal.  Therefore, the Board has no choice but to 
remand this appeal to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective 
notice informing him of the 
requirements for establishing 
entitlement to service connection for 
a back disorder and numbness of the 
feet on a secondary basis.  

2.  Schedule the Veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of his back and foot 
disorders and the relationship, if 
any, between those disorders and the 
Veteran's service-connected right 
knee disorder.  The claims folder 
must be made available to the 
examiner for review.  

Based on the examination and review 
of the record, the examiner is 
requested to express an opinion as to 
the following:  

whether it is at least as likely as 
not that any currently diagnosed back 
disorder is caused or aggravated by 
the Veteran's service-connected right 
knee disorder, and  

whether it is at least as likely as 
not that any currently diagnosed 
numbness of the feet is caused or 
aggravated by a diagnosed back 
disorder.  

Complete rationale for any opinion 
expressed should be provided.    

3.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




